

117 HR 3164 IH: Hot Cars Act of 2021
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3164IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Ryan (for himself and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Transportation to issue a rule that requires all new passenger motor vehicles to be equipped with a child safety alert system, and for other purposes.1.Short titleThis Act may be cited as the Hot Cars Act of 2021.2.Findings and purpose(a)FindingsCongress finds the following:(1)Children and pets left unattended in vehicles, or children independently accessing unoccupied vehicles, are a significant public health and safety problem.(2)Millions of children are transported every day in the back seat of vehicles and are at risk of being unknowingly left behind and dying or suffering serious injuries from heatstroke.(3)Data collected by KidsAndCars.org found information about at least 8,000 children left alone in hot cars or as a result of gaining access independently into unoccupied cars between 1990 and 2020. Of those, over 990 children have been killed due to heatstroke and more than 1,200 children were injured.(4)Over the past 30 years, child hot car deaths have continued to trend upwards despite widespread education programs and public awareness.(5)Inexpensive technology is currently available to detect the presence of an occupant unattended in a vehicle and engage a warning.(b)PurposeThe purpose of this Act is to reduce the deaths and injuries that result from occupants being left unattended in vehicles and instances in which children independently access an unoccupied vehicle.3.Safety warning for occupants of hot cars(a)Occupant safety(1)In generalSubchapter II of Chapter 301 of title 49, United States Code, is amended by adding at the end the following new section:30129.Occupant safety(a)DefinitionsIn this section:(1)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101.(2)SecretaryThe term Secretary means the Secretary of Transportation.(b)RulemakingNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule prescribing a motor vehicle safety standard that requires all new passenger motor vehicles with a gross vehicle weight rating of 10,000 pounds or less to be equipped with a system that detects the presence of an unattended occupant in the passenger compartment of the vehicle and engages a warning to reduce death and injury resulting from vehicular heatstroke, particularly incidents involving children.(c)Limitation on capability of being disabledThe motor vehicle safety standard prescribed under subsection (b) shall require that the system described in that subsection cannot be disabled, overridden, reset, or recalibrated in such a way that the system will no longer detect the presence of an unattended occupant in the passenger compartment of the vehicle and engage a warning.(d)Means(1)In generalThe warning required under the motor vehicle safety standard prescribed under subsection (b) shall include a distinct auditory and visual warning to notify individuals inside and outside of the vehicle of the presence of an unattended occupant, which shall be combined with an interior haptic warning.(2)ConsiderationIn developing such warning, the Secretary shall also consider including a secondary additional warning to—(A)notify—(i)operators that are not in close proximity to the vehicle; and(ii)emergency responders; and(B)provide the geographical location of the vehicle in a manner that allows for an emergency response.(e)Compliance deadlineThe rule issued pursuant to subsection (b) shall require full compliance with the motor vehicle safety standard prescribed in the rule not later than 2 years after the date on which the final rule is issued..(2)Clerical amendmentThe table of sections for subchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following new item:30129. Occupant safety..(b)Study(1)Independent study(A)ContractNot later than 90 days after the date on which a final rule is issued pursuant to section 30129(b) of title 49, United States Code, as added by subsection (a)(1), and every two years thereafter, the Secretary shall enter into a contract with an independent third party to conduct the study described under subparagraph (B).(B)Study(i)In generalUnder the contract between the Secretary and an independent third party under subparagraph (A), the independent third party shall carry out a study on retrofitting passenger motor vehicles introduced into interstate commerce before the effective date of the rule required pursuant to section 30129(b) of title 49, United States Code, as added by subsection (a)(1), with technologies and products that meet the safety need addressed by the motor vehicle safety standard prescribed under such section.(ii)ElementsIn carrying out the study required under clause (i), the independent third party shall—(I)identify technologies and products—(aa)manufactured for use in passenger motor vehicles introduced into interstate commerce before the effective date of the rule required by section 30129(b) of title 49, United States Code, as added by subsection (a)(1); and(bb)that reduce death and injury resulting from vehicular heatstroke, particularly incidents involving children; and(II)make recommendations for manufacturers of such technologies and products to undergo a functional safety performance assessment to ensure that the technologies and products perform as designed by the manufacturer under a variety of real-world conditions.(2)Publication; public commentNot later than 2 years after the date on which the Secretary enters into a contract pursuant to paragraph (1)(A), and every two years thereafter, the Secretary shall—(A)publish the study required under paragraph (1)(B) in the Federal Register; and(B)provide a period for public comment of not longer than 90 days after the date on which the study is published pursuant to subparagraph (A).(3)Consumer informationNot later than 120 days after expiration of the public comment period described under paragraph (2)(B) and upon review of the public comments, the Secretary shall provide information for consumers through the website of the National Highway Traffic Safety Administration on the performance of the technologies and products described in paragraph (1)(B)(ii) to retrofit existing vehicles.(4)Submission to CongressUpon issuance of the recommendations required under paragraph (1)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives the study and recommendations required by paragraph (1)(B), including any public comment received under paragraph (2)(B).(5)DefinitionsIn this subsection:(A)Child restraint systemThe term child restraint system has the meaning given that term in section 571.213 of title 49, Code of Federal Regulations (or any successor regulation).(B)Independent third partyThe term independent third party means a manufacturer (as defined in section 30102 of title 49, Code of Federal Regulations (or any successor regulation)) that does not receive any direct financial assistance from an entity that produces or supplies—(i)equipment for the systems mandated in such section 30129; or(ii)child restraint systems.(C)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101 of title 49, United States Code.(D)SecretaryThe term Secretary means the Secretary of Transportation.